219 F.2d 444
Edward P. SWIERSZCZ, Plaintiff-Appellant,v.ESSO SHIPPING COMPANY, Defendant-Appellee.
No. 179.
Docket 23285.
United States Court of Appeals, Second Circuit.
Argued February 11, 1955.
Decided February 11, 1955.

Appeal from a judgment of the United States District Court for the Southern District of New York; Thomas F. Murphy, Judge.
Silas Blake Axtell, New York City (Martin G. Stein, Brooklyn, N. Y., of counsel), for plaintiff-appellant.
Matthew L. Danahar, New York City, Kirlin, Campbell & Keating, New York City, for defendant-appellee.
Before CLARK, Chief Judge, HINCKS, Circuit Judge, and SMITH, District Judge.
PER CURIAM.


1
Judgment affirmed in open court.